Citation Nr: 1454066	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  10-19 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a disability manifested by passing out, to include as due to undiagnosed illness.

2.  Entitlement to service connection for hypertension, to include as due to undiagnosed illness.

3.  Entitlement to service connection for a seizure disability, to include as due to undiagnosed illness.

4.  Entitlement to service connection for lupus, to include as due to undiagnosed illness.

5.  Entitlement to service connection for a lumbar spine disability, to include as due to undiagnosed illness.

6.  Entitlement to service connection for a left leg disability, to include as secondary to lumbar spine disability.

7.  Entitlement to an initial rating in excess of 40 percent for fibromyalgia.

8.  Entitlement to a temporary total rating for hysterectomy for convalescence under 38 C.F.R. § 4.30.

9.  Entitlement to a total disability rating based on individual unemployability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to February 1999.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from February 2009 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran provided testimony before the undersigned at a Travel Board hearing at the RO in June 2014.  At that time, the issues were clarified; the issues on the first page of this document are those that were agreed upon as under appeal at that time.

The Veteran died in October 2014.  Later that month, VA received a claim for death pension from the Veteran's daughter.  To date, there is no indication that the Veteran's daughter has sought to be or has been substituted as the appellant for purposes of processing the current claim to completion.  


FINDING OF FACT

On November 21, 2014, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Roanoke, Virginia, that the appellant died in October 2014.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeal is dismissed.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


